GRABER, Circuit Judge,
concurring in part and dissenting in part:
I concur, of course, in the stay pertaining to Nortex while bankruptcy proceedings áre pending, and I agree with the majority on the discovery ruling. However, I respectfully dissent with respect to personal jurisdiction over Tosvar.
Taking all inferences in the plaintiffs favor, as we must, Tosvar knew it was part of a counterfeiting conspiracy whose actions necessarily had a significant effect in California.
1. A reasonable inference from the FAX from Dollars Spray is that the counterfeit products were headed for the United States: “ ‘The Americans’ will leave on Thursday, 30 September 1999.”
Sebastian concedes that its appeal against Nortex Drug Distributors is stayed by that defendant’s bankruptcy filing in the Northern District of Texas.7 Although Nortex has not informed this Court of its bankruptcy filing, the “stay is self-executing, effective upon the filing of the bankruptcy petition.”8
2. Counterfeit cans were marked, falsely, “Made in the USA” and marked with Sebastian’s Woodland Hills, California, address.
3. The products intentionally were shipped to and distributed throughout the United States, including California, and Tosvar knew that Sebastian’s headquarters was in California. Tosvar thus knew that trademark infringement had its greatest effect in California.
4. The cans showed a California license number and a California manufacturing plant number, which plainly were false, because Tosvar did not operate under a California license and did not have a manufacturing plant in California.
Accordingly, I would hold that the district court had jurisdiction, and I would reverse as to Tosvar for further proceedings.

. See 11 U.S.C. 362(a); Parker v. Bain, 68 F.3d 1131, 1136 (9th Cir.1995) ("This Court ... has concluded that the automatic stay can operate to prevent an appeal by a debtor when the action or proceeding below was against the debtor.”); Ingersoll-Rand Financial Corp. v. Miller Mining Co., 817 F.2d 1424, 1426 (9th Cir. 1987).


. In re Pettit, 217 F.3d 1072, 1077 (9th Cir. 2000).